Citation Nr: 1241622	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for coronary artery disease.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for hypertension.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to service connected posttraumatic stress disorder (PTSD) and to include a claim for ischemic heart disease due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a hearing before a member of the Board, but withdrew his request in an October 2012 statement.

In connection with prior claims for service connection for posttraumatic stress disorder (PTSD), the RO contacted the U.S. Army and Joint Services Environmental Support Group (ESG) to obtain a history of the USS Brush and the ship's activities while deployed to WESTPAC.  In an August 1996 letter, ESG responded that it was unable to verify that the ship received enemy fire and that it returned to CONUS in October 1964.  ESG provided to the RO a document entitled "History of the USS Brush."  That document shows the ship's history ending on the sixth page, describing a return to CONUS in October 1964 and entering the Long Beach Naval Shipyard for overhaul in December 1964.  The denial of the claim for service connection for PTSD by the RO in 1996 was ultimately affirmed by the Board in a 2002 decision.  In October 2005, a claim to reopen for service connection for PTSD was received, along with several documents submitted from the Veteran's representative.  One of these documents was a July 2005 letter from the U.S. Armed Services Center for Unit Records Research (previously ESG), along with a document entitled "History of the USS Brush."  The first few pages are identical to the history received from the ESG in 1996.  However, on page 7, the history continues beyond the USS Brush's return to CONUS at the end of 1964 and documents that the ship then left for the Western Pacific in November 1965, and was then part of the U.S. Seventh Fleet in 1966 and 1967, coming under enemy fire "several times" during Operation Sea Dragon, which began in fall 1966.  The Veteran's personnel records indicate that he was assigned to the USS Brush during the 1966 calendar year.  In a May 2007 rating decision, the RO granted service connection for PTSD, effective October 31, 2005, the date the request to reopen was received.  The Board suggests the RO reconsider the assigned effective date under the provisions of 38 C.F.R. § 3.156(c), considering the initial documents received from ESG were grossly incomplete.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (concluding that 38 C.F.R. § 3.156(c) "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim.")

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2002 Board decision denied entitlement to service connection for coronary artery disease; the Veteran did not appeal. 

2.  Evidence received since the July 2002 Board decision is new and material, and the Veteran's claim is reopened.

3.  A May 1998 RO decision denied entitlement to service connection for hypertension; the Veteran did not appeal. 

4.  Evidence received since the May 1998 RO decision is new and material, and the Veteran's claim is reopened.

5.  The evidence of record does not show that the Veteran served within Vietnam as defined by VA for the purposes of determining presumptive exposure to Agent Orange.

6.  There is no persuasive evidence of actual exposure to herbicides during service.

7.  The Veteran's coronary artery disease did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include the Veteran's service connected PTSD.

8.  The Veteran's hypertension did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include his service connected PTSD.  


CONCLUSIONS OF LAW

1.  The July 2002 Board decision that denied entitlement to service connection for coronary artery disease is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2012). 

2.  New and material evidence has been received since the July 2002 Board decision, and the Veteran's claim for entitlement to service connection for coronary artery disease is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2012).

3.  The May 1998 RO decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2012). 

4.  New and material evidence has been received since the May 1998 RO decision, and the Veteran's claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2012).


5.  The criteria for entitlement to service connection for coronary artery disease, to include as secondary to service connected PTSD and to include a claim for ischemic heart disease secondary to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, .3.304, 3.307, 3.309, 3.310 (2012).  

6.  The criteria for entitlement to service connection for hypertension, to include as secondary to service connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, .3.304, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material Evidence

The Veteran's original claim for entitlement to service connection for coronary artery disease was denied in a July 2002 BVA decision and his original claim for hypertension was denied in a May 1998 RO decision; the Veteran did not appeal.  In October 2005, the Veteran filed new claims for coronary artery disease and hypertension.  The RO reopened the Veteran's claims, but denied entitlement to service connection for these disabilities in a March 2006 decision.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's coronary artery disease and hypertension had onset in service or were caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's claimed disabilities are related to his active military service.  

The Veteran has submitted letters from Dr. J.C., Dr. M.A., and Dr. D.S., who have opined that the Veteran's coronary artery disease and hypertension have been either caused or aggravated by the Veteran's service connected PTSD.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issues of entitlement to service connection for coronary artery disease and hypertension are addressed below.   

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including cardiovascular diseases, to include hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2012).   

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  This list includes ischemic heart disease.  38 C.F.R. § 3.309(e) (2012).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  

The Veteran is seeking entitlement to service connection for coronary artery disease and hypertension.  The Veteran has asserted that these disabilities were caused or aggravated by his service connected PTSD.  He has also claimed entitlement to service connection for coronary artery disease on a presumptive basis based on alleged exposure to Agent Orange in service.

The service medical records are negative for any findings of coronary artery disease, hypertension, or any heart disorder.  On his separation examination in 1966, the Veteran's blood pressure was 120/78 and his heart was noted as "normal" on clinical evaluation. 

At an October 1996 hearing, the Veteran testified that he began having cardiovascular problems consisting of high blood pressure the last 8 or 9 months when was in the service.  There was no doctor aboard the ship, so he saw a medical corpsmen who just told him it was exhaustion and to take it easy.  After he left the military, he began receiving treatment in 1967 from a private physician at the Family Clinic in Bridgeport.  After this doctor died, he was treated by another physician at the same clinic, Dr. M.S., who later left the clinic and went into private practice.  He added that he had tried to obtain the records of his treatment from the clinic, but these records were no longer available.  The records of Dr. M.S, beginning when he left the clinic were the earliest records available of his treatment following service.  He testified that he would try to obtain pharmacy records showing that he received a prescription for hypertension within a year of his discharge; however, he was unsure whether the pharmacy still kept these records. 

The Veteran submitted the available records from Dr. M.S. showing treatment from as early as September 1969 when he was treated for left chest pain and cough.  The diagnosis was bronchitis.  There was no further complaint of chest pain until April 1978 when he complained of pain across his left chest and shoulder for the past month which started when he was reaching for a chair.  The diagnosis was acute left rib strain. 

In June 1982, the Veteran began treatment with another physician at the Family Clinic in Bridgeport.  He gave a history of hypertension and angina.  In April 1983, he complained of chest pain and left arm pain for the past several months.  The assessment given was chest pain and he was given nitroglycerin.  In June 1983, he gave a history of cardiac catheterization 12 years ago in Montana. 

In July 1983, the Veteran was referred by his private physician to a specialist who performed a coronary arteriography to evaluate his history of chronic chest pain which had recently increased.  The hospital report noted that the Veteran was admitted to evaluate a chronic history of intermittent chest pain dating back to age 30.  He referred to a coronary arteriogram that was performed in Montana several years ago, but the Veteran was unclear about the results.  The discharge diagnosis was chest pain which the physician noted may represent angina pectoris due to coronary artery spasm, superimposed on minimal coronary atherosclerosis. 

In August 1993, the Veteran was evaluated on an outpatient basis by VA.  He complained of recurrent chest pain and gave a history of arterial spasms due to nervous condition.  He indicated that he was on medication and requested that he receive his medications through VA.  The diagnosis was possible vasospastic angina and he was given a prescription.  He was referred to alternate sources of medical treatment in the community for his non service-connected problems.  

In a March 1994 VA general examination, the Veteran complained of chest pain when he was in a hurry or doing heavy lifting.  He also stated that he gets pains across the upper chest if he hurries or becomes tense.  He indicated that he takes Nitroglycerin for them as needed and has used this since 1976.  The diagnoses included coronary artery disease and hypertension. 

In letters written in August and October 1997, J. C., D.O. wrote that the Veteran had been receiving treatment since 1982 at the Family Clinic and had symptoms of coronary artery disease and hypertension as well as chronic chest pain.  He indicated that these problems were exacerbated by smoking.  Dr. J.C. also stated that in his opinion it was possible that PTSD may have been contributory in the development of hypertension and coronary artery disease; however, numerous other factors may also play a part in the development of these problems.

The Veteran filed his current claim for benefits in October 2005.  In April 2007, the Veteran was afforded a VA examination.  He reported a long history of chest pains, as well as a history of hypertension that was diagnosed in 1969.  He was diagnosed with chronic obstructive pulmonary disease, ongoing tobacco abuse, and atypical chest pain.  The examiner concluded that

it is unlikely that the Veteran's chest pain and previously diagnosed hypertension are related to his PTSD problems as mood problems are known to produce transient effects on blood pressure and transient chest discomfort, but are not recognized as causes of coronary artery disease and hypertension according to cardiology and internal medicine authorities and reference textbooks.

In April 2008, the Veteran submitted another letter from Dr. J.C., who opined that the Veteran's medical problems are "associated with" his PTSD, stating, "I feel that depression is the result of PTSD and depression can contribute to the coronary artery disease and hypertension."  

In August 2008, he submitted a letter from Dr. M.A., who opined that the Veteran's coronary artery disease and hypertension are caused by his service connected PTSD because his PTSD causes symptoms such as a racing heart rate, which in turn leads to angina and hypertension.  Dr. M.A. also opined that the Veteran's anxiety caused him to smoke, which in turn causes coronary artery disease and hypertension.  

In December 2008, the Veteran submitted a letter from Dr. D.S., who stated "it is clear that the Veteran's emergency physical ailments have been exacerbated and/or created by his symptoms associated with an aspect of his Posttraumatic Stress Disorder and Major Depressive Disorder."

The Veteran also submitted an article entitled PTSD and Physical Health which discusses the possible relationship between PTSD and a number of health problems, including heart disease.  However, the article makes it clear that no definitive causal relationship has yet been clinically established.  

In November 2011, the Veteran was afforded another VA examination.  The examiner opined that it was less likely than not that the Veteran's hypertension and coronary artery disease were caused or permanently aggravated by the Veteran's service connected PTSD.  The examiner explained that available medical records show a period of more than twenty five years between the initial diagnosis of hypertension and coronary artery disease and a myocardial infarction the Veteran suffered in 2008 and that this is consistent with the natural progression of these diseases.  He further noted that although there has been much discussion in the medical literature about a possible link between PTSD and heart disease, no causal relationship has been empirically proven.  The examiner concluded that the Veteran most likely suffered from essential hypertension, which is clinically the most common type of hypertension and which has no known cause.  He attributed the development of the Veteran's coronary artery disease to his hypertension and long history of smoking.  

In an August 2012 VA medical opinion, the examiner addressed the relationship between the Veteran's PTSD, tobacco abuse, and claimed disabilities, concluding that it was less likely than not that the Veteran's service connected PTSD aggravated the Veteran's tobacco abuse, thereby contributing to the development of his coronary artery disease.  The examiner noted that tobacco use was likely an important factor in causing or aggravating the Veteran's coronary artery disease, but that in a questionnaire completed in 1997 concerning his history of tobacco use, the Veteran admitted that he started smoking at a very young age, many years before his enlistment.  The examiner opined that the Veteran clearly developed a nicotine addiction, which is quite difficult to break.  While the examiner conceded that it was possible that the Veteran's PTSD could have aggravated his nicotine usage, he concluded that it was pure speculation to say whether the Veteran's service connected disability had any effect on increasing his tobacco usage.  The examiner also stated

It is impossible to say whether or not the CAD would have occurred but for the use of tobacco; the development of CAD is usually multifactoral, but is most commonly due to the development of atherosclerotic plaques, which in turn is mostly due to poor dietary habits and elevated cholesterol levels.

Based on the above evidence, the Board finds that entitlement to service connection for hypertension and coronary artery disease cannot be granted on a direct basis or secondary to the Veteran's service connected PTSD.  

There is no competent evidence of hypertension or coronary artery disease in service or within one year of service.  Although the Veteran has testified that he began having cardiovascular problems during the last 8 or 9 months of service, and sought treatment from a medical corpsman, there is no record of his being treated in service, and examination at separation showed a normal heart without any comment by the examining physician regarding high blood pressure.  The Board notes that under 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2012), hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a compensable rating if diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Veteran's blood pressure on service separation of 120 systolic and 78 diastolic does not represent hypertension under these guidelines.

The Veteran further testified that he sought treatment for complaints of chest pain within one year of service, and although he tried to obtain these records, they were no longer available.  It is not until June 1982, many years after service, that the record shows a history of hypertension and angina, and not until 1983 that his chest pain was definitively diagnosed as a coronary artery disorder.  Although there are earlier complaints of chest pain in the record, these have been clearly linked to bronchitis and a rib sprain.  Nowhere in the record is there a complaint of chest pain within the first post-service year. 

While there is no evidence of symptoms of coronary artery disease or hypertension during service or in the first post service year, there is significant evidence placing the onset of symptoms some years later.  In July 1993, the Veteran gave a history of intermittent chest pain dating back to age 30, which would be approximately 8 years after his separation from service.  In his March 1994 VA examination, the Veteran indicated that he had been taking Nitroglycerin for his chest pains since 1976, approximately 10 years following his separation from service.  At his April 2007 VA examination, he reported being diagnosed with hypertension in 1969, which would place onset after separation from service.  

The Board concludes that the probative, competent evidence shows that coronary artery disease and hypertension were not present in service, or manifested to a compensable degree in the first year after service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  There were no findings during service, so it was not factually shown.  The only blood pressure reading of record, upon separation, was within normal limits.  Although the Veteran may be competent to report that his blood pressure was elevated towards the end of his service and within the first post-service year, he is not competent to report what his blood pressure readings were, and without actual records, there is no evidence showing it was manifested to a degree of 10 percent under VA's rating criteria.  No medical opinion has linked either condition back to some disease shown in service.  

The Board also finds that the preponderance of the evidence is against the Veteran's theory that his service connected PTSD caused or permanently aggravated his hypertension or coronary artery disease.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the VA medical opinions are more probative than the private opinions the Veteran has submitted because the examiners relied not only a review of the all the available medical records, but also of the most current medical literature regarding the relationship between PTSD and heart disease.  The VA examiners' opinions are detailed, thorough, and consistent with the evidence of record.  In contrast, it does not appear that the private physicians and psychologists who submitted opinions were able to view the Veteran's claims folder, and thus reviewed his full medical history, which the Board believes is relevant to this case as it documents the progression of the Veteran's cardiovascular diseases.  They also do not reference any medical textbooks or journal articles in support of their conclusions, as the VA examiners did.  As for the article the Veteran submitted, it not only clearly states a causal relationship between PTSD and heart disease has not yet been clinically established, but it pertains to medical principles in general and not the Veteran's particular case.  The facts of his particular medical history were considered by the VA examiners who provided negative opinions. 

The Board believes that the Veteran is sincere in his conviction that his service connected PTSD caused or permanently aggravated his claimed conditions, but he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hypertension and coronary artery disease due to his service connected PTSD is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

The Board will lastly consider whether service connection for coronary artery disease can be granted on a presumptive basis due to exposure to Agent Orange in service.  

The Veteran served in the United States Navy.  His DD-214 lists his military occupational specialty (MOS) as a stationary engineer and service personnel records note that he obtained the rank of machinists mate third grade.  His service included service aboard the USS Brush.  History of the USS Brush from www.history.navy.mil shows the Brush conducted three Vietnam deployments (November 20, 1965 to May 13, 1966; August 4, 1967 to October 6, 1967; and August 20, 1968 to March 4, 1969), each marked by intensive patrol and gunnery operations in the South China Sea.  However, the USS Brush is not listed as a ship which operated within the inland waterways, docked along the coast, or operated in the Republic of Vietnam's close coastal waters for extended periods shown in the Navy & Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  See  http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  This is a list of ships that VA recognizes as having "brown water" service, based on the most recent information as to the locations and activities of vessels.   

The Veteran has claimed that while aboard the USS Brush, he was assigned to duties outside his MOS that placed him within the inland waters of Vietnam, specifically that he was assigned as a crewman on small search and rescue boats launched from the USS Brush and sent into Vietnam.  For example, during a Board of Veterans' Appeals hearing in October of 1996, the Veteran related being launched on small craft from the USS Brush, then stationed at Yankee Station, traversing up rivers and back during daylight hours.

In a statement provided by R.Z. in October 1997 frequent references were made concerning boarding and search parties, landing parties, and small riverine craft.  
R.Z., however, does not state that he served in the same capacity, within the same branch of service, or during the same period as the Veteran.  Moreover, there
is no evidence to substantiate that his service and recollections of shore based deployment from riverine craft are reflective of the nature of the Veteran's duties while aboard the USS Brush.  Thus, unfortunately, R.Z. cannot verify the Veteran's service within the land borders of the Republic of Vietnam.  

The RO requested the history of the USS Brush from US Army and Joint Services Environmental Support Group.  They received a response dated October 3, 2005.  A command history from 1965 to 1967 of the USS Brush was provided by Donald Hakenson, director of the Environmental Support Group from the Department of the Navy.  Included with the history was a letter describing the nature of the records.  The histories reveal the USS Brush departed Long Beach, CA for the Western Pacific (WESTPAC), on November 20, 1965.  The ship steamed further west to the Gulf of Tonkin, off the coast of North Vietnam, and Southern Vietnam waters and finished the year 1965 providing screening and rescue destroyer duties for the USS Hancock and the USS Enterprise.  With the continuation of the Vietnam hostilities in 1966 and 1967, the USS Brush steamed to 3 Southeast Asia deployments as a unit of the US Seventh Fleet.  On her deployment, the USS Brush came under enemy fire.  While on the Navy's Operation Sea Dragon off the coast of North Vietnam, the ship was engaged by the North Vietnamese shore batteries, heavily damaging two shore batteries without sustaining damage.  Review of the 1966 command history of the USS Brush shows that on January 1, 1966, the ship was providing Naval Gunfire Support for friendly forces in the Republic of South Vietnam.  Much of the next three months were spent on the gun line in South Vietnam.  Much time was also spent in providing screening protection for the USS Hancock, Enterprise, and Ticonderoga as they conducted air strikes in both North and South Vietnam.  The ship returned to Long Beach on May 13, 1966.  In these records there is no indication that riverine craft were launched from the USS Brush, or any other vessel that would include servicemen from the USS Brush.  Service onboard a 'blue water' naval vessel off the coast of Vietnam, in and of itself, is not sufficient to establish presumptive exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97 (July 23, 1997).  

The Veteran's DD Form 214 does not directly indicate Republic of Vietnam service. While he was awarded the Vietnam Service Medal, an award of this medal has
not been shown to verify direct service within the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (2008).  A review of the service treatment records indicate that there was no medical treatment given within the Republic of Vietnam.  Personnel records, furnished from the National Personnel Records Center, show no service in the Republic of Vietnam.  

The RO requested evidence that the Veteran served in the Republic of Vietnam (to include its inland waterways) from the National Personnel Records Center.  The response stated they were unable to determine whether or not he served in the Republic of Vietnam.  They provided evidence from his personnel file to do further research.  As noted above, the record indicates he served aboard the USS Brush DD 745 which was in the official waters of RVN from: December 15, 1965 to January 23, 1966; February 17, 1966 to March 6, 1966; and from March 20, 1966 to April 10, 1966.  Unfortunately, being stationed in the territorial waters of the Republic of Vietnam does not provide conclusive proof of in-country service.

Despite considerable effort by the RO to corroborate the Veteran's claims that he served in the Republic of Vietnam or its inland waterways, there is no evidence that can verify his in-country service.  There is no evidence that the USS Brush operated within the inland waterways, docked along the coast, or operated in the Republic of Vietnam's close coastal waters for extended periods and the Veteran's service treatment records and service personnel records do not show in-country service or performance of any duties outside his MOS.  

Accordingly, based on all the evidence, the Board concludes that the Veteran did not serve within Vietnam as defined by VA for the purposes of determining presumptive exposure to Agent Orange.  He is not, therefore, presumed under 38 U.S.C.A. § 1116(f), to have been exposed to herbicide agents, to include Agent Orange.  Notwithstanding this fact, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  This legal theory was further emphasized by the Federal Circuit in Haas, when it was noted that the line drawn by VA between claimants who had service on land, where herbicides were used, and claimants who had service at sea, where they were not, "does not cut off all rights of sea-going veterans to relief based on claims of herbicide exposure, in that even servicemembers who are not entitled to the presumption of exposure are nonetheless entitled to show that they were actually exposed to herbicides."

Since he is not entitled to a presumption of exposure, the Veteran would have to show actual evidence of exposure to Agent Orange.  Statements submitted by the Veteran qualify as competent lay evidence. Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is considered competent if it is provided by a person who has knowledge of facts or circumstances and who can convey matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2).  However, in this case, there is no persuasive evidence of actual exposure to Agent Orange.  Even the Veteran does not argue that he ever saw Agent Orange or was ever present when any defoliation activities occurred.  

Based on all the above evidence, entitlement to service connection for coronary artery disease and hypertension are denied, on a presumptive, direct, and secondary basis.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in December 2005, March 2006, and November 2006.  These letters informed the Veteran of what evidence was required to reopen his previously denied claim, of what evidence was required to substantiate his claims, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a statement of the case and multiple supplemental statements of the case issued in after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the Social Security Administration (SSA).  The Veteran submitted private treatment records.  Extensive efforts were made to corroborate the circumstances of the Veteran's service and the allegations of exposure to Agent Orange.

The appellant was afforded VA medical examinations in April 2007, November 2011, and August 2012.  The examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).












[Continued on Next Page]
ORDER

New and material evidence having been received, the Veteran's previously denied claims for entitlement to coronary artery disease and hypertension are reopened.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


